UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4475


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DENNIS WALLS,

                     Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia, at
Charleston. John T. Copenhaver, Jr., Senior District Judge. (2:16-cr-00012-2)


Submitted: January 21, 2020                                       Decided: February 6, 2020


Before GREGORY, Chief Judge, MOTZ, Circuit Judge, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Gregory J. Campbell, CAMPBELL LAW OFFICE, Charleston, West Virginia, for
Appellant. Michael B. Stuart, United States Attorney, Ryan A. Saunders, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dennis Walls appeals the eight-month sentence imposed by the district court after

revoking supervised release.       He argues that his revocation sentence is plainly,

substantively unreasonable, considering the purposes of supervised release.              The

Government disagrees, pointing to the district court’s thoroughness and emphasizing that

Walls’ sentence is within the applicable policy statement range. We affirm.

       “A district court has broad discretion when imposing a sentence upon revocation of

supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). “We will

affirm a revocation sentence if it is within the statutory maximum and is not plainly

unreasonable.” United States v. Slappy, 872 F.3d 202, 207 (4th Cir. 2017) (internal

quotation marks omitted).      “To consider whether a revocation sentence is plainly

unreasonable, we first must determine whether the sentence is . . . unreasonable at all.” Id.

Only if the sentence is procedurally or substantively unreasonable must we determine

whether it is plainly so. Id. at 208; United States v. Moulden, 478 F.3d 652, 656-57 (4th

Cir. 2007).

       A revocation sentence is procedurally reasonable when the district court considers

the Chapter Seven policy statements and applicable 18 U.S.C. § 3553(a) (2018) factors and

adequately explains the sentence imposed. Slappy, 872 F.3d at 207; see 18 U.S.C.

§ 3583(e) (2018) (listing relevant factors).      A revocation sentence is substantively

reasonable if the court states a proper basis for concluding that the defendant should receive

the sentence imposed, up to the statutory maximum. Slappy, 872 F.3d at 207. “A sentence



                                              2
within the policy statement range is presumed reasonable.” United States v. Padgett, 788

F.3d 370, 373 (4th Cir. 2015) (internal quotation marks omitted).

       The parties do not dispute, and we agree, that the district court correctly calculated

the policy statement range.       Moreover, Walls’ argument does not surmount the

presumption of reasonableness accorded his sentence. See id. We therefore conclude that

the district court’s sentence is not procedurally or substantively unreasonable, much less

plainly so, and we affirm.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                                AFFIRMED




                                             3